Citation Nr: 1716820	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-01 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 based on total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis requiring a period of convalescence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel





INTRODUCTION

The Veteran served on active duty from October 1979 to January 1983.

This case is before the Board of Veterans' Appeals (the Board) on appeal from a January 2008 rating decision of the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claim for a temporary total rating based on total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis requiring a period of convalescence.

The Board remanded this issue in March 2013.  The issue is before the Board for final appellate consideration.  

The RO in Houston, Texas, has jurisdiction of the Veteran's claim.  


FINDINGS OF FACT

1.  The Veteran underwent a total abdominal hysterectomy in September 1990.

2.  Service connection for total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis was established effective from March 21, 1995.


CONCLUSION OF LAW

The criteria for entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 based on total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis requiring a period of convalescence have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 4.30 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board observes that a December 2006 rating decision granted service connection for total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis, effective March 21, 1995, the date of receipt of the Veteran's claim for service connection.  As noted by the Board's March 2013 remand, the Veteran's December 2010 VA Form 9 contended that the December 2006 rating decision contained clear and unmistakable error (CUE).  The Veteran asserted that the March 21, 1995, effective date for the grant of service connection was incorrect.  She essentially argued that she attempted to secure copies of her medical records prior to 2006 and that VA did not meet its duties to notify and assist her in obtaining evidence (and with her claim in general).

The Board's March 2013 remand found that the Veteran's challenge to the December 2006 rating decision was inextricably intertwined with her claim for a temporary total rating because finality presumes the absence of CUE, i.e., if a prior adjudication contains clear and unmistakable error, it did not become final.  38 U.S.C.A. § 5109A, 38 C.F.R. § 3.105(a); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board noted it had to defer consideration of the Veteran's claim until the RO adjudicated, in the first instance, her CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

A July 2016 VA Form 27-0820, Report of General Information, provides that the Veteran called VA in response to a July 2016 VA letter seeking information about any earlier claim for service connection for a gynecological condition.  The Veteran stated that she first submitted a claim for service connection for this condition in 1994-1995.  She advised VA that the disability began in 1981, as was reported in her service treatment records.  A review of the record indicates that VA received the Veteran's claim for service connection for loss of the reproductive organs - hysterectomy (uterus and one ovary) on March 21, 1995.  In a September 2016 supplemental statement of the case, the AOJ concluded that there was not CUE in the December 2006 rating decision's assignment of an effective date for the award of service connection for total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis.  Specifically, the AOJ found that the Veteran submitted her claim on March 21, 1995 and that service connection was awarded as of that date based on a medical opinion linking in-service gynecological symptoms to her current condition.  As a result of the determination that the December 2006 rating decision is final and not subject to CUE, the Board may proceed to address the temporary total rating issue on appeal.  

The Veteran seeks a temporary total rating pursuant to 38 C.F.R. § 4.30 for her total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis, based on a 1990 total abdominal hysterectomy which required a period of convalescence. 

Pursuant to 38 C.F.R. § 4.30, a total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in certain conditions.

Although the Veteran underwent a total abdominal hysterectomy in September 1990, the grant of service connection for status post total abdominal hysterectomy with left salpingo-oophorectomy and right ovary atrophy is not effective until March 21, 1995.  As noted above, the December 2006 rating decision that assigned the effective date is final, as the Veteran did not appeal it.  Also, the AOJ has determined that there was not CUE in that rating decision.  Thus, the Veteran was not service-connected for the gynecological disability at the time of the September 1990 surgery.  As 38 C.F.R. § 4.30 requires that the hospitalization and convalescence be for a service-connected disability, the Veteran is not entitled to the claimed benefit.  Accordingly, the Veteran's claim for entitlement to a temporary total disability rating for convalescence under the provisions of 38 C.F.R. § 4.30 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

A temporary total rating pursuant to 38 C.F.R. § 4.30 based on total abdominal hysterectomy with left salpingo-oophorectomy and adhesiolysis requiring a period of convalescence is denied.  



____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


